Title: To George Washington from William Livingston, 8 March 1777 [letter not found]
From: Livingston, William
To: Washington, George

Letter not found: from William Livingston, 8 Mar. 1777. GW’s secretary Tench Tilghman writes in reply to Livingston on 11 Mar.: “His Excellency being much indisposed commands me to acknowledge the honor of yours of the 8th Currt. Many frauds will undoubtedly arise upon the irregular Mode in which we shall be obliged to settle the accounts of the Flying Camp men of this State. Under the present Circumstances the Officers must qualify to their Pay Rolls, which if possible should be made up regimentally, but as the Colonels and Captains are very much scattered it suppose it will not be practicable to follow this mode. They shall be paid when they are brought in” (MHi: Livingston Papers).